BORDER
The Office of Disciplinary Counsel (“ODC”) has filed three separate sets of formal charges against respondent, and three disciplinary investigations are currently pending. The formal charges allege that respondent charged an excessive legal fee, entered into a prohibited business transaction with a client, failed to timely pay a third-party medical provider, converted client and third-party funds, engaged in the unauthorized practice of law, engaged in dishonest and deceitful conduct, and failed to cooperate with the ODC in its investigation. The three matters still under investigation involve allegations of conflicts of interest, prohibited business transactions with clients, conversion of client funds, and dishonest and deceitful conduct.
Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the *551Practice of Law filed by Bernard J. Gren-rood, Jr., Louisiana Bar Roll number 6308, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Bernard J. Grenrood, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
|JT IS FURTHER ORDERED that Bernard J. Grenrood, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana